Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Restriction by Original Presentation 

The amended and new claims after allowance, claims 3-4, 6-11 and 22-37, are restricted by original presentation as follows:
 
I) Original  3-4, 6-11, directed to including 
passive optical network for multiple units comprising: a first splitter disposed between a first group of units and a second group of units; a second splitter disposed between a third group of units and a fourth group of units; and a fiber distribution cable optically coupling the first splitter and the second splitter to a distribution point, wherein the first group of units, the second group of units, the third group of units, and the fourth group of units include a first number of units and wherein the fiber distribution cable includes a second number of fibers that is greater than the first number of units, wherein a first fiber of the distribution cable is configured to provide an optical input to the first splitter, and a second fiber of the distribution cable is configured to provide an optical input to the second splitter, wherein a third fiber of the distribution cable is cut between the first splitter and the second splitter, wherein a first portion of the cut third fiber is configured to provide an optical signal to a first unit of the second group of units, and wherein a second portion of the cut third fiber is configured to provide an optical signal to a first unit of the third group of units 
(noting that this base claim also contains limitations of allowable subject matter stated in the previous office action and also some new limitations), searchable in class/subclass G02B 6/3806.  
II) While new claims 22-29 directed to  including: 
An optical network for providing optical signals to multiple units and minimizing an unused length of fiber, comprising: a first fiber optic component; a second fiber optic component; a fiber distribution cable configured to optically couple the first fiber optic component and the second fiber optic component to a distribution point; wherein a first fiber of the distribution cable is configured to provide an optical input to the first fiber optic component, and a second fiber of the distribution cable is configured to provide an optical input to the second fiber optic component; wherein a third fiber of the distribution cable is severed between the first fiber optic component and the second fiber optic component; and wherein a first portion of the severed third fiber is configured to provide an optical signal from the first fiber optic component to a first unit, and a second portion of the severed third fiber is configured to provide an optical signal from the second fiber optic component to a second unit such that an unused length of the third fiber is minimized searchable in class/subclass G02B 6/3893.     
  III) And while new claims 30-37 directed to  including:                                            An optical network for providing optical signals to multiple units and minimizing an unused length of fiber, comprising: a first fiber optic component; a second fiber optic component; a multifiber cable including a first fiber configured to provide an optical input from a distribution point to the first fiber optic component and a second fiber configured to provide an optical input from the distribution point to the second fiber optic component; and wherein a third fiber of the multifiber cable is configured to provide an optical signal from the first fiber optic component to a first unit and from the second fiber optic component to a third unit  such that an unused length of the third fiber is minimized, searchable in class/subclass G02B 6/4455. 

If the above group claims were originally presented in the application then there would have been restriction/election requirement and the applicant had been required to elect one of the cited groups for examination. 
Since applicant has received an action on the merits for the originally presented invention, the invention of claims 3-4, 6-11 has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 22-37 are withdrawn. 

Allowable subject matter: 
Claims 3-4, and 6-11 are allowed for the following reasons:
Claim 3 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the first portion of the cut third fiber is spliced to a first drop cable that runs to the first unit of the second group of units, and wherein the second portion of the cut third fiber is spliced to a second drop cable that runs to the first unit of the third group of units in combination with the rest of the limitations of the base claim.  Claims 4, and 6-11 are allowed by virtue of dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9:30-19:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 570-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

 /KAVEH C KIANNI/ Primary Examiner, Art Unit 2874